Miller, J.,
delivered the opinion of the Court.
Under proceedings in equity which need not be stated at length, the real estate of Priscilla Stump, deceased, was sold for the purpose of distribution amongst her heirs-at-law. After the sale two papers were offered for probate in the Orphans’ Court purporting to be her will, and a codicil thereto. A supplemental bill was then filed in the equity cause, alleging the discovery of these papers, denying their validity for want of testamentary capacity, but bringing in and making defendants all parties who could claim as devisees or legatees thereunder. The parties thus brought in answered and averred that the deceased at the time she executed these papers, was fully competent to execute the same, and they were therefore valid testamentary dispositions of her property. On this question of capacity a mass of testimony was taken, upon which the Court below decreed the papers to be null and void, and directed the proceeds of sale to be distributed to the heirs-at-law ; the appellant is the only party in interest vrho has taken an appeal from this decree, and he claims under the alleged codicil to the will-. By that paper the deceased devised the “Stafford Mills” and land thereto attached, to her brother Herman Stump for life, and after his death, to her nephew, the appellant, in fee. The record shows that no exception was taken by the appellant, a defendant in the Circuit Court, to the jurisdiction of a Court of equity to determine the question of testamentary capacity, and in that case the Code, (Art. 5, sec. 2T,) forbids any such objection to be made in this Court. Our decision in this case cannot therefore be construed as decisive of this jurisdictional question. What we are called upon to decide by this appeal is, was the Court below right in deciding upon the evidence before it, that the deceased had not testamentary capacity at the date of this codicil ? To that end we have examined and considered the testimony in the record.
*325From this it appears that in July, 1847, Miss Stump was, under proper proceedings instituted for the purpose, found to be a lunatic, and her person and property placed in charge of a committee consisting of Judge John H. Price and Henry W. Archer, and so remained until her death in July, 1865. The inquisition states she was a lunatic without lucid intervals, incapable of managing her property and had been in the same state from 1845, and for how much longer the jurors know not, neither do they know how she became so unless by the visitation of God. The testimony discloses her mental condition for a long period prior as well as subsequent to this finding. The alleged will was executed in February, 1838, and the codicil in April, 1843, the former having been written by Dr. Worthington, the family physician, and the latter by Judge Price. These papers were left in the custody of Judge Price, who seems to have forgotten their existence and did not discover them until nearly a year after her death. There were three subscribing witnesses to each paper, and of these but two, Mr. Wiles, a witness to the will and afterwards a Judge of the Orphans’ Court, and Judge Price, a witness to the codicil, survive and have testified in the case. Each of them without hesitation and with emphasis swears that on the respective dates of these papers she was, in his opinion, incompetent to execute a will. Their testimony is important and entitled to great weight. As attesting witnesses they were entitled to give their opinions unaccompanied by any statement of facts or circumstances upon which they were founded. But added to this, one of them, Judge Price, had a long and intimate acquaintance with the deceased. He knew her well from 1828 to the time of her death. He was closely connected by marriage with her and her family, and his position as one of her committee for eighteen years afforded him ample opportunity to know her mental condition. The fact that these gentlemen attested these papers, *326whilst it affords prima facie evidence that they then considered her sane, does not prevent them from testifying as to her actual condition and what in point of fact they considered it to be, but rather tends to give greater force to their testimony now solemnly and explicitly given against her capacity. The reason why these papers were written and signed is also satisfactorily explained. It appears that many such papers had been previously written and executed and then destroyed : that she was constantly importuning her friends and relations to write such and other papers for her, and that they complied in order to humor her caprices and soothe and.quiet her, and this is neither unreasonable nor unnatural. If her incapacity and unsoundness of mind was, as it appears to have been, well known to her family and intimate friends, and she could be gratified and quieted by going through the forms of preparing and executing such instruments, the fact that it was done may well be attributed to a laudable and natural wish on their part to indulge her, and keep her in her home and with her family as long as possible. But testimony of like character as to' her mental imbecility before and at the time these papers were executed, is likewise given by her only surviving brother and sister and many other near relatives. They had abundant opportunity to form rational opinions upon this subject. These opinions were the result of long and intimate personal acquaintance and familiar personal intercourse, and are accompanied by such statement of facts on which they were founded as the witnesses are able to give, and in that case according to all the Maryland authorities, their testimony is not mere opinion but knowledge, and is clearly admissible in evidence. Brook vs. Townshend, 7 Gill, 10; Weems vs. Weems, 19 Md., 334; Waters vs. Waters, 35 Md., 531. But more than this, it is proved that she was in the constant habit of writing illegible and unintelligible scrawls which she called letters, and insisted upon sending or *327importuning others to direct and send them to her friends and acquaintances. Many of these written about the time and before the dates of these alleged testamentary instruments were offered in evidence. They have not been transcribed into the record because they could not be deciphered, but they have been exhibited to us for our inspection. It is impossible to describe them in words, but coming as they do from a lady of means and of a highly respectable and wealthy family, who was tenderly nurtured by a careful and intelligent mother and father, they bear the strongest intrinsic evidence of her extreme mental imbecility if not idiocy. No more potent proof on that subject could be adduced.
In short, without going into its further detail, it is clear to us that the preponderance of testimony is altogether against the testamentary capacity of this alleged testatrix at the time these papers were executed. The only proof or circumstance on the other side to which any weight can, in our judgment be attached, is the fact that from 1833 to 1845, sundry mortgages, leases and conveyances were made by and to her. But the fact is clearly shown that all of them were made by the advice, approval or procurement of her immediate relations and those who had charge of her interests and property before the appointment of her committee, and in most cases it is proved that without such advice and consent the parties with whom her contracts were made on her behalf, would not have entered into them, and that in all cases they were fair and reasonable and for her benefit. The question of the validity of any of these instruments is not before us, and the fact that they were executed under such circumstances detracts but little from the force of the evidence showing her incapacity to contract, and certainly does not overthrow it. We are therefore well satisfied the decree appealed from should be affirmed. Taking this view of the case, it becomes unnecessary for us to decide whether the alleged testatrix had *328or not, at the date of its execution any devisable interest in the particular real estate purporting to be disposed of by this codicil.
(Decided December 6th, 1877.)

Decree affirmed, and cause remanded.